Appeal by defendant from judgments in the above actions entered in Albany county clerk’s office upon verdicts in favor of the respective plaintiffs. Plaintiffs, by separate actions, sought to recover for additional services rendered as accountants for the defendant over and above services previously rendered under an express contract. In a settlement between the defendant and the plaintiff Dillenback each signed a written document which recited: “It is understood between the said Michael A. Fitzgerald and Rufus Dillenback that this release does not and is not intended to include payment of the said Dillenback or his associates for certain additional services claimed to have been rendered at the special instance and request of * * * plaintiff’s attorneys * * * and that this release is entirely without prejudice to the rights of said Dillenback or Ms associates in respect to such claim.” Judgments unammously affirmed, "with costs in one action. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.